                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 OI EUROPEAN GROUP B.V.,                                 )
                                                         )
                 Plaintiff,                              )
                                                         )
        vs.                                              ) Case No. 1:19-cv-00290-LPS
                                                         )
 BOLIVARIAN REPUBLIC OF VENEZUELA;                       )
 PETRÓLEOS DE VENEZUELA, S.A.; PDV                       )
 HOLDING, INC.; CITGO HOLDING, INC.;                     )
 CITGO PETROLEUM CORPORATION; GLAS                       )
 AMERICAS LLC, in its capacity as collateral             )
 trustee; MUFG UNION BANK, N.A., in its                  )
 capacity as indenture trustee; and                      )
 ROSNEFT TRADING, S.A., ORLANDO                          )
 CHACIN; JESUS LUONGO; ANTON                             )
 CASTILLO; EULOGIO DEL PINO; and MARIA                   )
 DEL CARMEN MARTINEZ,                                    )
                                                         )
             Defendants.                                 )
 __________________________________________

                                STIPULATION OF DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, this stipulation

is made by and between Plaintiff OI European Group B.V. (“OIEG”) and Defendants PDV

Holding, Inc. (“PDVH”), CITGO Holding, Inc. (“CITGO Holding”), and CITGO Petroleum

Corporation (“CITGO”) (collectively the “Appearing Defendants”).

       WHEREAS, Ms. Maria del Carmen Martinez has provided an affidavit, attached hereto

as Exhibit 1 (the “Martinez Affidavit”), which avers that she is not and has never served as a

director of PDVH or CITGO Holding;

       WHEREAS, this stipulation has been executed by counsel of behalf of all parties that

have appeared in the above-captioned proceeding;




                                                1
       NOW THEREFORE, IT IS HEREBY STIPULATED by and between OIEG and the

Appearing Defendants that:

   1. Ms. Martinez is dismissed from the above-captioned matter without prejudice;

   2. OIEG may, upon motion and approval by this Court, amend its Complaint to rename

       Ms. Martinez as a defendant should OIEG discover evidence that, in its reasonable view,

       contradicts the Martinez Affidavit;

   3. In such an event, all relevant statutes of limitations relating to claims alleged against Ms.

       Martinez will have been tolled to February 11, 2019, the date on which OIEG filed its

       original Complaint; and

   4. This stipulation does not affect any of the allegations, claims, or counts in this action or

       pending motions or filings by OIEG with respect to any other Defendant.

Dated: May 7, 2019

 /s/ Jody Barillare                            /s/ Kenneth J. Nachbar
 Jody Barillare (#5107)                        Kenneth J. Nachbar (#2067)
 Morgan, Lewis & Bockius LLP                   Alexandra M. Cumings (#6146)
 The Nemours Building                          MORRIS, NICHOLS, ARSHT & TUNNEL, LLP
 1007 N. Orange Street, Suite 501              1201 N. Market Street
 Wilmington, DE 19801                          P.O. Box 1347
 (302) 574-3000                                Wilmington, DE 19899
 jody.barillare@morganlewis.com                (302) 351-9294
                                               knachbar@mnat.com
 Attorney for Plaintiff OI European            acumings@mnat.com
 Group B.V.
                                               Attorneys for Defendants PDV Holding, Inc.,
                                               CITGO Holding, Inc., and CITGO Petroleum
                                               Corp.


                              SO ORDERED this _____ day of ______________, 2019.


                                             ______________________________________
                                             The Honorable Leonard P. Stark, Chief Judge



                                                 2
